DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant argues that both Su and Wang fail to disclose “the mating surface movable abutting against an inner surface forming the gap, both the mating surface and the inner surface extend along a vertical direction”. Both the mating surface (in Claim 1 rejection below, annotated Fig. 1 of Wang) and gap 2044 (of Su) extend along a vertical direction. Wang is silent on the mating surface abutting the gap; however, if the two-wedge system was not constrained to a mold/die, the horizontal to vertical movement conversion could not occur. The relied upon limitation is substantially identical in structure and function to that taught by Wang; the abutting surfaces are an inherent functional limitation of Wang. Please refer to MPEP 2112.01 and 2114. 
Additionally, Applicant argues that Wang teaches of vertical ejection member 2 moves upward under the guidance of the pin shaft accommodating part 5 and the pin shaft 3. Examiner notes that pin shaft 3 and part 5 were not included in previous Office Actions. Portion 5 and pin 3 are accommodating elements, reading as optional components of the assembly (p. 5 Line 32). The claim states a mold “comprising” which does not prohibit the inclusion of additional, unrecited elements. Wang relies on the inclined surface of the lateral pushing rod and ejection member to convert horizontal movement to vertical ejection (p. 3 Line 4-19).
Furthermore, Applicant’s arguments regarding rejection to claim 1 (page 7 of 11) discuss the benefits of the use of the invention. Claim 1 is directed towards a glass product forming mold, an .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US-10934203-B2) and further in view of Tsuji et al (US-2008005736-A1) and Wang et al (CN-106863660-A).
Regarding Claim 1, Su teaches of a glass product forming mold (Fig. 7, Col. 2 Line 17-19) comprising a mold body defining a plurality of gaps (Fig. 7, gap 2044; Col. 8 Line 6-8) surrounding separately the mold body; and a plurality of ejector mechanisms (Fig. 7, rod 102) disposed on the mold body at intervals; wherein each gap receives one of the plurality of ejector mechanisms; the mold body comprises a 
Su intends to use their mold for phone glass screen (Col. 3 Line 32-34) and is silent on a circular shape. In related glass molding art, Tsuji teaches of glass mold with circular shape [0012]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the mold shape to be circular for forming a circular glass product.

    PNG
    media_image1.png
    204
    299
    media_image1.png
    Greyscale

Annotated Fig. 1 of Wang et al (CN-106863660-A)
Su is silent on a two-wedge ejector mechanism. In related demolding device art, Wang teaches of a first wedge (Fig. 1, part 2) flush with the forming surface (p. 3 Line 39), a first inclined surface, a mating surface. Wang further teaches a second wedge (Fig. 1, part 1) that comprises an inclined surface that corresponds to the first inclined surface (p. 3 Line 16) and the second wedge is pushed or moves horizontal towards the central axis of modified Su (p. 3 Line 13-14). It would be obvious to one of ordinary skill in the art at the time of invention to modify Su with a two-wedge ejector mechanism for additional surface area contact to ensure safe removable of the glass product from the mold.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The two-wedge ejector mechanism as taught by Wang does not have a first wedge second surface, opposite to the first surface. Wang does not depict a trapezoidal wedge but discusses an 
Fig. 1 of Wang has a first wedge mating surface but is silent about the mating surface abutting against an inner surface forming the gap. Wang teaches of converting the horizontal movement of second wedge (lateral pusher bar) into vertical ejection of the first wedge (vertical ejection member) in a forming die (p. 3 Line 8-10). Both the mating surface of Wang and the gap inner surface of Su extend along a vertical direction. Without the mating surface being constrained by the ejector gap, the horizontal movement cannot be converted to vertical ejection. 
Furthermore, Wang teaches the horizontal movement of the second wedge to lift the first wedge (p. 3 Line 13-17). It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claim 4 and 5, according to modified Su of Claim 1, Su teaches of a plurality of ejector mechanisms in Fig. 7. Wang teaches the ejector mechanism/tool arranged on the outside of the molding die (p. 5 Line 21, reading on circumferentially). Tsuji teaches of four annular ridges 18/28 depicted in Fig. 13/21 circumferentially and equidistantly disposed on the mold used to smoothly release the product 
 
Regarding Claim 6, according to modified Su of Claim 1, Su teaches of assistant (upper) mold 202 that sandwiches the glass product to the mold body.

Regarding Claim 7, according to modified Su of Claim 1, Su teaches of a method to place glass in the mold and to remove the glass product after temperature of the glass product decreases below glass transition temperature to separate the glass product from the mold and cool to room temperature (Fig. 1).

Regarding Claim 8, according to modified Su of Claim 7, Wang teaches of using the ejector mechanism repeatedly (p. 5 Line 46). It would have been obvious to one of ordinary skill in the art the time of invention to remove the product and return the wedges to their original arrangement to reuse the mold and ejecting mechanisms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-204773386-U Chen teaches of an ejection mechanism for an injection molded product with a spring-loaded slider on the side of the mold.
JP-2006021507-A Matsuo teaches of a basic ejector mechanism on the circumference of an optical element mold.
JP-02184531-A Shigyo teaches of using wedge member 8 to release a glass molded object form the mold.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741